An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME COURT
or
NEVADA

«:0; 1947A «ﬂew

IN THE SUPREME COURT OF THE STATE OF NEVADA

‘i NEAL SCHNOG, No. 64134

Appellant,

EREN SCHNOG, FE L E D

Res endent. DEC 1 6 NF}

   

TRACE K. Ltmmmmw
CLERK “F $UPEEME {:DURT

BY 4
DEPUTY CLERK

   

ORDER DISMISSING APPEAL
On October 9, 2014, this court entered an order placing this

appeal in the civil pm ee pilot program and giving appellant 40 days from
that order-’3 date to ﬁle the civil pro se appeal statement. Our October 9
order cautiuned appellant that failing t0 ﬁle the statement Within the

allotted 40 days caulcl result in the dismissal of this appeal. Appellant’e

has failed to file the civil pro se appeal statement or otherwise respondl to
this ccurt’s directive Accordingly; we conclude that appellant- has

abandoned this appeal: and we therefore
ORDER this appeal DISMISSED.

pith/t ‘ ,J.
‘1 I Pickering

;‘. .,
‘I

    

Parraguirre

cc: Hon, Gayle Nathan, District Judge
Carolyn Werrell, Settlement Judge
Neal Schnog
Lennard 1. Gang
Eighth District Ceurt Clerk

lL‘lJ'l 5‘

lbs!

statement was due in this ceurt by November 18, 2014. To date, appellant
l